Appeal from an order and judgment (one paper) of the Supreme Court, Steuben County (Marianne Furfure, A.J.), entered September 21, 2006. The order and judgment, insofar as appealed from, upon a jury verdict, dismissed the cross claims of defendants Chilson-Wilcox, Inc., Chilson-Wilcox Realty, LLC, Scott W. Chilson and Jay E. Wilcox against defendant William H. Duell, *1393doing business as Pennwood Construction, seeking common-law indemnification and/or contractual indemnification.
It is hereby ordered that the order and judgment so appealed from be and the same hereby is unanimously affirmed without costs. Present—Hurlbutt, J.P., Gorski, Martoche, Lunn and Peradotto, JJ.